      Case 2:19-cv-04340-GMS Document 48 Filed 04/06/20 Page 1 of 3


 1 Lorraine Morey (#029443)
 2 Morey Law, PLLC
   3877 N. 7th Street, Suite 325
 3 Phoenix, AZ 85007
   (602) 464-4808 Telephone
 4 (602) 603-2457 Fax
 5 Lorraine@morey-law.com
   Attorney for Carla Vista Sober Living
 6 LLC, Gonzalo Ardavin, and Alisa Ardavin
 7                        IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9   Victoria Terrazas,                          Case No.: 2:19-cv-04340-GMS
10
                  Plaintiff
11                                              DEFENDANTS’ STATEMENT
     v.                                         OPPOSING PLAINTIFFS’
12
                                                REQUEST FOR PROTECTIVE
13   Carla Vista Sober Living, LLC; Gonzalo     ORDER
     Ardavin; Alisa Ardavin; and Tom Fay,
14
                  Defendants.
15
16         Plaintiffs’ counsel’s characterization to the Court of the events leading up to
17 their request for a Protective Order prohibiting Defendants or anyone acting on their
18 behalf from communicating with Plaintiff Class members is incomplete. Plaintiffs
19 rely on inapplicable case law to support their unwarranted request for an Order. The
20 crux of this dispute is the fact that Defendants’ counsel refused to discuss any client
21 communications with Plaintiffs’ counsel.
22         Any restriction on communications that would frustrate the policies of Rule 23

23 must follow, “. . . a specific record showing by the moving party of the particular
24 abuses by which it is threatened. Moreover, the district court must find that the
25 showing provides a satisfactory basis for relief and that the relief sought would be
26 consistent with the policies of Rule 23 giving explicit consideration to the narrowest
27 possible relief which would protect the respective parties.” Gulf Oil Co. v. Bernard,
28 452 U.S. 89, 100 (1981) (internal citations omitted).           “[A]n order limiting


                                          Page 1 of 3
         Case 2:19-cv-04340-GMS Document 48 Filed 04/06/20 Page 2 of 3


 1 communications between parties and potential class members should be based on a
 2 clear record and specific findings that reflect a weighing of the need for a limitation
 3 and the potential interference with the rights of the parties.” Id. at 101. “In addition,
 4 such a weighing—identifying the potential abuses being addressed—should result in
 5 a carefully drawn order that limits speech as little as possible, consistent with the
 6 rights of the parties under the circumstances.” Id. at 102.
 7           In the instant case, Plaintiffs rely on case law where the defendants in those

 8 cases were the current employers of the putative class members who were at-will
 9 employees.       In those cases, the courts recognized the employment relationship

10 between the parties’ communications may be deemed coercive and that there may be
11 a power imbalance between an employer and its employees, and the courts thus
12 granted an order prohibiting communications between the parties. Dkt. 47, 2:12-26.
13           However, in the instant case, none of the Plaintiffs were Defendants’
                                                                      1
14 employees nor do they currently provide any services to Defendants. Thus, there is
15 no employment relationship nor any relationship whereby Defendants would have
16 any “power imbalance” over these Plaintiffs. There is no inherent cause for fear and
   confusion, no danger of coercion, nor is there “extreme potential for prejudice to
17
   class members’ rights.” Id. at 2:25.
18
          Plaintiffs’ counsel acknowledges there is no clear evidence of misconduct and
19
   that the withdrawing Plaintiff denied any contact with Defendants. Plaintiffs’
20
   counsel now implores this Court to assume misconduct based on nothing more than
21
   pure conjecture.
22
          The Court should deny Plaintiffs’ request for a Protective Order.
23
   DATED this 6th day of April 2020.
24
                                            MOREY LAW, PLLC
25                                      By: /s/ Lorraine Morey
26                                          Lorraine Morey
                                            Attorney for Defendants
27
     1
28     Defendants maintain that during the time Plaintiffs provided services to Defendants,
     Plaintiffs were independent contractors and not employees.

                                           Page 2 of 3
      Case 2:19-cv-04340-GMS Document 48 Filed 04/06/20 Page 3 of 3


 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on April 6, 2020, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal
 4
     of a Notice of Electronic Filing to the following CM/ECF registrants in this matter:
 5
 6 Isaac P. Hernandez
   isaac@hdezlawfirm.com
 7
 8 Daniel R. Ortega, Jr.
   danny@ortegalaw.com
 9
10 By: /s/ Lorraine Morey
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           Page 3 of 3
